McMurray, Presiding Judge.
Plaintiff Bibb Supply Company, Inc., filed its complaint alleging that defendants Potter and Rayfield, Inc., and Anderson are indebted to plaintiff. No answer was filed by either defendant and a default judgment against both defendants was entered on October 23, 1987. Subsequently, on November 3, 1987, defendant Anderson filed his motion to open default judgment predicated upon the provisions of OCGA § 9-11-55 (b). This appeal by defendant Anderson is taken from the order denying his motion to open default judgment. Held:
“Defendant’s motion to open default, made after entry of final judgment, was properly denied. The provisions of [OCGA § 9-11-55 (b)] regarding the opening of default became inapplicable upon entry of a final judgment. John M. Murray, Jr. Constr. Co. v. Tuxedo Plumbing & Heating Co., 149 Ga. App. 101, 102 (253 SE2d 465).” *818Southwest Community Hosp. &c. Center v. Thompson, 165 Ga. App. 442, 443 (2) (301 SE2d 501). See also Allstate Ins. Co. v. Travelers Ins. Co., 249 Ga. 504, 506 (3) (291 SE2d 535).
Decided September 28, 1988
Rehearing denied October 17, 1988.
Ronald C. Harrison, Patrick J. Gibbs, for appellant.
Jeffrey C. Hamling, for appellee.

Judgment affirmed.


Pope and Benham, JJ., concur.